DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               R.W., the Father,
                                  Appellant,

                                      v.

       FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES,
                        Appellee.

                               No. 4D17-2208

                           [October 26, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk Volker, Judge; L.T. Case No. 2016DP000134.

   Gary L. Pickett, West Palm Beach, for appellant.

   Meredith K. Hall, Children's Legal Services, Bradenton, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH, JJ., and BELANGER, ROBERT E., Associate Judge,
concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.